Plaintiff's petition for rehearing charges us with misconstruction of facts in a manner detrimental to him. Counsel frankly and properly shares responsibility for some of the errors. We now add to the statement of facts appearing from the opinion the following, taken from plaintiff's brief:
"Further, it [complaint] alleged that he [plaintiff] was party to a subsisting contract with the union, covering his business and employees. The contract contained no provision for prices to be charged the public, his customers. It alleged also that on or about June 1, 1937, defendant unions picketed plaintiff's place of business upon his refusal to revise prices to be charged the public in accordance with a scale of such prices submitted by the union. The picketing was thereafter resumed until a temporary injunction was issued. The affidavits of plaintiff and his employees supporting all of the allegations in the complaint were nowhere traversed.
"The answer of defendant-appellant, although containing a pro forma general denial, set up specific denials and explanations to meet the allegations in plaintiff's complaint, and in substance admits the picketing, and claims the right so to picket by virtue of an alleged, although unadjudicated, violation of the Unfair Trade Practice Act, Chapter 116, Session Laws of 1937."
The facts as stated by counsel for plaintiff in his own brief show the presence of a "labor dispute."
Some of the misconception appearing from the petition for rehearing is due to an attempt to escape the stipulation entered into below. That stipulation is controlling, and so narrows the issue that no constitutional question was presented. Our construction of that stipulation was inaccurate, but not so as to affect the result. It eliminated all issues —
"except those raised by the allegations in the answer relating to the Unfair Trade Practice Act, said act being Chapter 116, Minnesota Session Laws for 1937, and prices charged by plaintiff." *Page 80 
It further declared that the party prevailing on the motion to strike defendants' answer should be entitled to judgment.
There was no reply to the answer. The affidavits presented on the motion to strike plus the answer plainly show the presence of a "labor dispute" as defined by L. 1933, c. 416. Had that controversy been properly tried to conclusion on the merits, defendants might or might not have been worsted. That does not alter the character of the issue. The one here was a "labor dispute." Because there was such a dispute, no injunction could properly issue otherwise than pursuant to L. 1933, c. 416.
We referred to the Unfair Trade Practices Act simply as one of the facts in the case. It is not controlling one way or the other, and nothing we have said is to be taken as touching even remotely any question that may arise concerning its constitutionality or construction.
There is much and complaining argument about the extent to which labor unions may dictate the management of business by its owners. That goes to the policy of statutory law, which we have no right to review except as it transgresses constitutional limitations, none of which are factors of present decision.
The petition for rehearing is denied.